



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of January 8, 2019, by
and between Commvault Systems Inc., a Delaware corporation, with its principal
office at 1 Commvault Way, Tinton Falls, NJ, 07724 (the "Company"), and Sanjay
Mirchandani residing at 188 Minna Street, #29C, San Francisco, CA 94105
("Executive"). The Executive’s employment with the Company shall begin on
February 4, 2019, which shall be referred to herein as the “Commencement Date”.


WHEREAS, the Company desires to employ Executive as President and Chief
Executive Officer of the Company on the terms and conditions set forth herein,
and


WHEREAS, Executive desires to enter into this Agreement as to the terms of his
employment by the Company and his positions with the Company.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.Term of Employment.
Except for earlier termination as provided in Section 7 hereof, Executive's
employment under this Agreement shall commence on the Commencement Date. The
“Employment Term” for purposes of this Agreement will be the period beginning on
the Commencement Date and ending on the date that this Agreement is terminated
pursuant to the provisions of Section 7 hereof.
2.    Positions.
(a)
During the Employment Term, Executive shall serve as the President and Chief
Executive Officer of the Company. Effective as of the Commencement Date,
Executive shall be elected or appointed as a Class III member of the Board of
Directors of the Company (the "Board"), in all cases, in accordance with the
Company’s bylaws and applicable governing documents. If requested by the Board,
Executive shall also serve as an executive officer or director of subsidiaries
of the Company and a director of associated companies of the Company without
additional compensation.

(b)
Executive shall report to the Board and shall have such duties and authority
consistent with his positions as shall be assigned to him from time to time by
the Board.

(c)
During the Employment Term, Executive shall devote substantially all of his
business time and efforts to the performance of his duties hereunder and use his
best efforts in such endeavors; provided, however, that Executive shall be
allowed, to the extent that such activities do not materially interfere with the
performance of his duties and responsibilities hereunder, to manage his passive
personal investments and to serve on corporate, civic, or charitable boards or
committees. Notwithstanding the foregoing, Executive shall not serve on any
corporate board of directors if such service would be inconsistent with his
fiduciary responsibilities to the Company and in no event shall Executive serve
on any such board unless approved in writing by the Board.



730211809.2

--------------------------------------------------------------------------------




3.    Base Salary.
During the Employment Term, the Company shall pay Executive a base salary at the
annual rate of $500,000. Executive’s base salary shall be payable in accordance
with the usual payroll practices of the Company. Executive's base salary shall
be subject to annual review by the Board, but shall not be reduced. The base
salary as determined as aforesaid from time to time shall constitute "base
salary" for purposes of this Agreement.
4.    Incentive Compensation.
(a)
For each fiscal year or portion thereof during the Employment Term, Commencing
in Fiscal Year 2020, Executive shall be eligible to participate in the following
programs:

(i)
an annual cash bonus opportunity substantially the same in structure and at
least the same percentage of base salary as the Target Bonus (as defined below)
and Executive’s cash bonus payment for the Company’s fiscal year beginning April
1, 2019 shall not be less than 50% of the Target Bonus; and

(ii)
After the Commencement Date, and together with the normal grant process for
other senior executives, an annual equity award with a target equity award
opportunity of $5,000,000 USD (the "Target Equity Award") with the following
three components: (x) time vesting restricted stock units (“RSUs”) with a grant
date value equal to 34% of the total Target Equity Award, in the form attached
as Exhibit A-1, (y) total shareholder return performance stock units (“PSUs”)
with a grant date value equal to 33% (assuming target achievement) of the total
Target Equity Award, in the form attached as Exhibit A-2 and (z) financial
performance PSUs with a grant date value equal to 33% (assuming target
achievement) of the total Target Equity Award, in the form attached as Exhibit
A-3. These annual equity awards for fiscal year 2020 and thereafter shall be
subject to annual review by the Board, but shall generally be in the same form
as provided to the senior executives and substantially on the form and in the
value and composition as provided on Exhibits A-1 and A-2 and A-3, respectively.

(b)
Effective as of the Commencement Date, Executive shall be granted each of the
following cash and equity awards:

(i)
An annual cash bonus opportunity with a target bonus potential equal to 100% of
base salary (the "Target Bonus"), payable no later than when bonuses are paid to
other senior executives, and in all cases, no later than two and one-half months
after the Company’s fiscal year end. Executive's Target Bonus shall be subject
to annual review by the Board. Notwithstanding the foregoing, (i) for the period
beginning on the Commencement Date through March 31, 2019, Executive shall
receive a guaranteed cash bonus payment equal to X/12 multiplied by the Target
Bonus (where X is equal to the number of months between the Commencement Date
and March 31, 2019), payment of which will be made between March 31, 2019 and
May 31, 2019.





2
730211809.2

--------------------------------------------------------------------------------




(c)
As an additional incentive, a new hire equity (the “New Hire Award”) with a
grant date value of $10,000,000 USD (determined as of Executive’s start date)
split as follows: (i) time vesting RSUs with a grant date value of $7,000,000
USD, in a form attached as Exhibit B-1 and B-2, and (ii) total shareholder
return PSUs with a grant date value of $3,000,000 USD, in a form attached as
Exhibit B-2.

(d)
Special Equity Provisions. Notwithstanding anything to the contrary in any terms
and conditions of any stock option, stock award or similar agreement provided to
Executive or the terms of the Omnibus Incentive Plan, as amended from time to
time (the “Omnibus Plan”) any stock option or equity incentive plan of the
Company:

(i)
To the extent any portion of the any of the Executive’s equity awards is
cancelled and not replaced in a Change in Control (as defined below), such
awards to be so cancelled shall accelerate in full (at 100% of target) and
settle in shares of common stock immediately prior to the closing of the Change
in Control.

(ii)
Section 7.2 of the Omnibus Plan (entitled “Special Vesting Rules”) shall not
apply to Executive or to the New Hire Award or the Target Equity Award.

(iii)
To the extent a Change in Control, or a termination without Cause, resignation
for Good Reason, death, or Disability, in each or every case, occurs after the
Commencement Date but prior to the granting of the first Target Equity Award,
the Executive will receive the cash amount equal to the first Target Equity
Award that would have been accelerated had it been granted.

(iv)
In 2019, the Company and Executive will work in good faith to consider
amendments to the Target Equity Award and the New Hire Award to address
treatment of those awards in a Change in Control where the awards are continued,
assumed, substituted, or replaced with another form of consideration.

5.     Employee Benefits and Vacation.
(a)
During the Employment Term, Executive shall be entitled to participate in all
retirement, savings, incentive compensation, welfare and other employee benefit
plans and arrangements and fringe benefits and perquisites generally maintained
by the Company from time to time for the benefit of other senior executives of
the Company, in accordance with their respective terms as in effect from time to
time (other than any special arrangement entered into with an executive).

(b)
During the Employment Term, Executive shall be entitled to receive an monthly
housing and travel allowance of $15,000 USD towards accommodation in, and travel
to and from, New Jersey, payable in substantially equal monthly installments,
for a maximum of eighteen (18) months (which shall be subject to standard tax
withholding).



3
730211809.2

--------------------------------------------------------------------------------




(c)
During the Employment Term, Executive shall be entitled to vacation each year in
accordance with the Company's policies in effect from time to time, but in no
event less than four (4) weeks paid vacation per calendar year. Executive shall
also be entitled to such periods of sick leave as is customarily provided by the
Company for its senior executive employees.

(d)
The Company shall provide Executive with (i) a relocation reimbursement of up to
$150,000 USD, payable within 30 days of submission of receipts and (ii) a
one-time, lump sum set-up and transition reimbursement of $83,000 USD, payable
within ten (10) business days of the Commencement Date.

6.    Business Expenses.
In addition to the benefits and payments described under Section 5, the Company
shall reimburse Executive for the travel, entertainment and other business
expenses incurred by Executive in the performance of his duties hereunder, in
accordance with the Company's policies as in effect from time to time.
7.    Termination.
(a)
Termination Generally. Executive’s employment with the Company (and the
Employment Term) may be terminated by the Company or Executive under the
following circumstances by delivery of a Notice of Termination as described in
Section 7(c):

(i)
Death. The Termination Date shall occur on the death of Executive.

(ii)
Disability. If, due to physical or mental reasons, Executive is unable to carry
out his material duties pursuant to this Agreement for more than six (6) months
in any twelve (12) consecutive month period (“Disability”), the Company may
terminate Executive's employment for Disability, at any time during or after
such twelve (12) month period by delivering a Notice of Termination pursuant to
Section 7(c). Such termination shall not be effective if Executive returns to
the full time performance of his material duties within the thirty (30) day
period following the Notice of Termination.

(iii)
By the Company for Cause. The Company may terminate Executive’s employment
hereunder at any time for Cause. For purposes of this Agreement, the term
“Cause” shall be limited to the following, provided, however, that the following
will only constitute Cause after each of (i) a majority of the independent
members of the Board and (ii) a majority of the Board, separately makes a
finding that an event purportedly constituting Cause has occurred and provides
to Executive a written notice of such event with specificity within sixty (60)
days of being made aware of its occurrence (Executive shall also be given 10
days from Executive’s actual receipt of such notice to provide to the Board an
explanation for any such event, and solely as to clauses (1) and (2) below,
shall be given thirty (30) days to reasonably cure such event):

(1)
willful misconduct by Executive with regard to the business, assets or employees
of the Company;



4
730211809.2

--------------------------------------------------------------------------------




(2)
continuing and/or willful refusal or failure by Executive to perform the
communicated duties required of him hereunder (other than any such failure
resulting from incapacity due to physical or mental illness);

(3)
Executive pleading nolo contendere or guilty to, or being convicted of, a felony
(other than a traffic infraction);

(4)
the breach by Executive of any fiduciary duty owed by Executive to the Company;
or

(5)
Executive’s abuse of alcohol or drugs (legal or illegal) that, in the Board's
sole and absolute reasonable and good faith judgment, is deemed to materially
impair his ability to perform his duties hereunder;

(6)
Executive's dishonesty, misappropriation or fraud with regard to the Company
(other than good faith expense account disputes).

(iv)
By the Company Without Cause. The Company terminate Executive’s employment
hereunder at any time without Cause.

(v)
Mandatory Retirement. The Company may terminate Executive’s employment by
requiring the retirement of Executive at any time at or after his seventieth
(70th) birthday to the extent such termination is specifically permitted as a
stated exception from applicable federal and state age discrimination laws based
on position and retirement benefits.

(vi)
By Executive for Good Reason. Executive may terminate his employment hereunder
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean a
resignation where any of the following occurs; provided however, that (i) the
Executive must first provide notice of the event purportedly constituting Good
Reason within sixty (60) days following its occurrence, (ii) such grounds for
Good Reason have not been reasonably cured by the Company within thirty (30)
days from the Company’s receipt of such notice, and (iii) the Executive resigns
upon the expiration of such thirty (30) day cure period:

(1)
any material adverse change in Executive’s titles, positions, duties or
responsibilities with the Company, including, but not limited to, (i) any
failure of the Company to maintain Executive’s titles, positions, duties and
responsibilities as the sole President, Chief Executive Officer, and most senior
executive officer of the Company, (ii) Executive’s failure to be appointed or
elected to the Board within 10 days of the Commencement Date, (iii) any
requirement that Executive report to any person other than directly to the
Board, or (iv) the assignment to Executive of duties which are materially
inconsistent with his duties or which materially impair Executive’s ability to
function as President and Chief Executive Officer of the Company or as a
director;

(2)
a material diminution in either salary or target bonus opportunity provided by
the Company to Executive;



5
730211809.2

--------------------------------------------------------------------------------




(3)
a relocation of Executive's business office to a location more than thirty-five
(35) miles from the Company’s headquarters on the date of this Agreement;

(4)
the material breach by the Company of this Agreement or any other agreement
between the Company and Executive; or

(5)
the failure of any successor or acquirer of the Company to assume all of the
Company’s obligations and duties under this Agreement or any other agreement
between the Company and Executive.

(vii)
By Executive without Good Reason. Executive may terminate his employment
hereunder at any time without Good Reason.

(b)
Termination Date. The date on which Executive’s employment with the Company
terminates for any reason shall be referred to as the “Termination Date”.

(c)
Notice of Termination. The termination of Executive’s employment hereunder and
the Employment Term will be effected pursuant to a written “Notice of
Termination” provided by the terminating party to the other party at least sixty
(60) days prior to the applicable Termination Date, which Notice of Termination
shall indicate the specific termination provision relied upon and shall set
forth in reasonable detail the facts and circumstances, if applicable, which
provide for a basis for termination. Notwithstanding the foregoing:

(i)
Notice of Termination for Cause shall follow the procedures set forth in Section
7(a)(iii); provided, however, that that any purported termination for Cause
which is held by a court not to have been based on the grounds set forth in this
Agreement or not to have followed the procedures set forth in this Agreement
shall be deemed a termination by the Company without Cause.

(ii)
Notice of Termination is not required on death of the Participant.

(iii)
Notice of Termination by the Company for Disability is subject to a thirty (30)
day advance notice requirement.

(iv)
Notice of Termination for Good Reason shall follow the procedures in Section
7(a)(v).

8.    Consequences of Termination of Employment.
(a)
Accrued Obligations. If Executive’s Termination Date occurs for any reason,
Executive shall be entitled to the following payments and benefits (the “Accrued
Obligations”):

(i)
any compensation earned but not yet paid, including without limitation, any
declared but unpaid bonus for the prior fiscal year, any amount of base salary
earned but unpaid, any accrued but unused vacation pay payable pursuant to the
Company's policies and any unreimbursed expenses payable pursuant to Section 5
and Section 6, which amounts shall be promptly paid in a lump sum to Executive
in accordance with applicable law;



6
730211809.2

--------------------------------------------------------------------------------




(ii)
any remaining unpaid portion of the Target Bonus, which shall be paid on a
pro-rata basis based on Executive’s actual employment period during the fiscal
year commencing April 1, 2019, to the extent guaranteed pursuant to Section
4(a)(i); and

(iii)
any other amounts or benefits owing to Executive under the then applicable
employee benefit plans, long term incentive plans and programs or equity plans
of the Company, which shall be paid in accordance with such plans and programs
except as otherwise set forth under this Agreement.

(b)
Death or Disability. If Executive's Termination Date occurs by reason of
Executive's death or Disability, neither Executive nor his estate, personal
representatives or any other person shall have any rights to any payments or
benefits from the Company or any of its affiliates other than the Accrued
Obligations; provided, however, that any outstanding unvested stock option or
stock awards held by Executive upon his date of death or Disability shall become
immediately vested and any stock awards with performance conditions that are not
yet determinable (i.e. if the performance measurement period has not yet been
completed) shall be deemed to have been earned at 100% of target, or if the
performance conditions are determinable then the award shall be earned based on
actual attainment of the performance conditions (if higher), and in either case
shall be payable in accordance with their terms.

(c)
Termination by the Company without Cause or by Executive for Good Reason. If the
Termination Date occurs by reason of termination by the Company without Cause or
by Executive for Good Reason, Executive shall be entitled to receive the
following payments and benefits:

(i)
a lump sum payment of an amount equal to the sum of (i) twelve (12) months of
Executive's then base salary and (ii) the Target Bonus for the year in which the
Termination Date occurs, payable sixty (60) days following the Termination Date;

(ii)
if Executive elects COBRA coverage under the Company’s group health plan in
connection with his termination of employment, payment by the Company of the
applicable premiums for such coverage for Executive and his covered dependents
health for up to eighteen (18) months (or, if less, the period during which
COBRA coverage remains in effect), which payments shall be paid monthly
beginning on the 60th day following the Termination Date (provided, however,
that the payment made on the sixtieth (60th) day following the Termination Date
shall include any amounts required to continue COBRA coverage for the period
from the Termination Date to such sixtieth ( 60th) day and the remaining
payments will be made monthly thereafter). The Company may provide the benefits
described in this subparagraph (iii) in a different manner that is not taxable
or as otherwise mutually agreed provided that such alternative provision of
benefits is permitted by applicable law, would not violate the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
results (or may reasonably be expected to result) in the imposition of a tax or
penalty on the Company or its affiliates; and



7
730211809.2

--------------------------------------------------------------------------------




(iii)
the vesting of all stock options and stock awards held by Executive shall
immediately accelerate as to one (1) additional year of vesting and any stock
awards with performance conditions that are not yet determinable (i.e. if the
performance measurement period has not yet been completed) shall be deemed to
have been earned at 100% of target, and shall be payable in accordance with
their terms.

Notwithstanding any other provision of this Agreement to the contrary, Executive
will not be entitled to any of the payments or benefits under Section 8(c)
(other than payments provided under Section 8(c)(ii)) unless, no later than the
sixtieth (60th) day following the Termination Date, Executive has executed and
delivered to the Company, in form attached as Exhibit C, a release of all claims
of any kind against the Company and its affiliates (including, without
limitation, any civil rights claim) and their respective officers, directors and
employees, the revocation period has expired and such release is effective.
(d)
Termination by the Company for Cause or Termination by Executive other than for
Good Reason. If Executive's Termination Date occurs by reason of termination by
the Company for Cause or by Executive other than for Good Reason, Executive
shall have no rights to any payments or benefits from the Company or any of its
affiliates other than the Accrued Obligations.

9.    Change in Control.
(a)
Vesting of Equity Awards. Notwithstanding anything to the contrary contained in
(a) any option, stock award, or similar agreement between Executive and the
Company or (b) any stock option or equity incentive plan of the Company
(including the Omnibus Plan), in the event that a Change in Control shall occur,
and Executive’s Termination Date occurs within two (2) years following the
Change in Control by reason of the Company other than for Cause or on account of
Disability or on account of termination by Executive for Good Reason, then all
stock options and stock awards held by Executive shall become immediately
exercisable and non-forfeitable and any stock awards with performance conditions
that are not yet determinable (i.e. if the performance measurement period has
not yet been completed) shall be deemed to have been earned at 100% of target,
and shall be payable in accordance with their terms.

(b)
Payments and Benefits upon Certain Terminations Following Change in Control. In
the event that a Change in Control occurs and Executive's Termination Date
occurs within two (2) years following the Change in Control as a result of
termination by the Company other than for Cause or on account of Disability or
on account of termination by Executive for Good Reason, then Executive shall be
entitled to the payments and benefits described in Section 8(c)(i)-(iii),
payable in accordance and subject to the terms of Section 8(c) but by
substituting eighteen (18) months base salary for twelve (12) months base salary
in Section 8(c)(i).



8
730211809.2

--------------------------------------------------------------------------------




(c)
Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control" shall mean (a) the acquisition by any person, entity or
group of persons or entities acting in concert of securities representing fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities, whether acquired in one transaction or a series of
transactions, (b) a merger, consolidation or similar transaction which results
in the Company's shareholders immediately prior to such transaction not holding
securities representing fifty percent (50%) or more of the total voting power of
the outstanding securities of the surviving corporation, (c) a sale of all or
substantially all of the Company's assets (other than to an entity owned by the
Company or under common ownership with the Company) or (d) a majority of members
of the Company’s Board is replaced during any 12 month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors prior to the date of the appointment or election.
Notwithstanding the foregoing, Change in Control shall not be deemed to have
occurred solely because of any change due to a public offering or any transfer
of publicly traded securities.

10.    No Mitigation Set-Off.

In the event of any termination of employment under Section 7, Executive shall
be under no obligation to seek other employment and, subject to Section 11
below, there shall be no offset against any amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. Any amounts due under Section 8 are in the
nature of severance payments, or liquidated damages, or both, and are not in the
nature of a penalty. Except as may be specifically agreed in writing between
Executive and the Company, such amounts are inclusive, and in lieu of any
amounts payable under any other Company policy relating to salary continuation
or cash severance and to the extent paid or provided under any other such
arrangement shall be offset from the amount due hereunder. The Company shall
have no obligations to Executive upon a termination of employment except as
provided in Section 8. If Executive dies while receiving payments under Section
8(c), any remaining payments shall be paid to Executive's estate.
11.    Confidential Information, Non-Competition and Non-Solicitation of the
Company.
(a)
Acknowledgements.

(i)
Executive acknowledges that as a result of his employment by the Company,
Executive will obtain secret and confidential information as to the Company and
its affiliates, create relationships with customers, suppliers and other persons
dealing with the Company and its affiliates, and the Company and its affiliates
will suffer substantial damage, which would be difficult to ascertain, if
Executive should use such confidential information or take advantage of such
relationships and that because of the nature of the information that will be
known to Executive and the relationships created it is necessary for the Company
and its affiliates to be protected by the prohibition against Competition as set
forth herein, as well as the Confidentiality restrictions set forth herein.



9
730211809.2

--------------------------------------------------------------------------------




(ii)
Executive acknowledges that the (a) retention of nonclerical employees employed
by the Company and its affiliates, in which the Company and its affiliates have
invested training and upon whom the Company depends for the operation of its
businesses, is important to the businesses of the Company and its affiliates,
and that Executive will obtain unique information as to such employees as an
executive of the Company and will develop a unique relationship with such
persons as a result of being an executive of the Company and (b) retention of
customers by the Company and its affiliates in which the Company and its
affiliates, have invested time and efforts and upon which the Company depends
for the operation of their businesses is important to the businesses of the
Company and its affiliates, and that Executive will obtain unique information as
to such customers as an executive of the Company and will develop a unique
relationship with such customers as a result of being an executive of the
Company, therefore, in each case it is necessary for the Company and its
affiliates to be protected from Executive's Solicitation of such employees and
customers as set forth below.

(iii)
Executive acknowledges that the provisions of this Agreement are reasonable and
necessary for the protection of the businesses of the Company and its affiliates
and that part of the compensation paid under this Agreement and the agreement to
pay severance in certain instances is in consideration for the agreements in
this Section 11.

(b)
Competition. During the Employment Term and for one (1) year following a
termination of Executive's employment, Executive will not enter into Competition
with the Company or its affiliates. “Competition” shall mean: (i) participating,
directly or indirectly, as an individual proprietor, partners, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant or in
any capacity whatsoever, anywhere in the world that the Company does business,
in a business in competition with any business conducted by the Company
provided, however, that Competition shall not include (A) the mere ownership of
not more than one percent (1%) of the total outstanding stock of a publicly held
company; (B) owning a passive equity interest not to exceed five percent (5%) in
a private debt or equity investment fund that invests in businesses that compete
with the Company but in which the Executive does not have the ability to control
or exercise any managerial influence, (C) to any new activities undertaken by
the Company after the Executive’s Termination Date and without the Executive’s
actual knowledge; or (D) any activity engaged in with the prior written approval
of the Board.



10
730211809.2

--------------------------------------------------------------------------------




(c)
Solicitation. For one (1) year following a termination of Executive's
employment, Executive will not engage in any activity or activities that
constitute a Solicitation. Solicitation shall mean: (i) recruiting, soliciting
or inducing, or any such attempt, or hiring or assisting another person to
recruit, solicit or induce, or any such attempt of any nonclerical employee or
employees of the Company or its affiliates, or any person who within six (6)
months before had been a nonclerical employee of the Company or its affiliates
and were recruited, solicited or induced for such employment or other retention
while an employee of the Company or its affiliates, to terminate their
employment with, or otherwise cease their relationship with, the Company or its
affiliates , or (ii) recruiting, soliciting or inducing, or any such attempt,
any Person who or that is, on the Termination Date, or has been, within one (1)
year prior to the Termination Date, a customer of the Company or an affiliate or
a subsidiary for the purpose of (A) soliciting or selling services in
competition with services that the Company or an affiliate or a subsidiary
offers or has under development on the Termination Date, and (B) causing any
such customers to decrease or refrain from doing business with or patronizing
the Company or an affiliate or a subsidiary, provided, however, that none of the
following shall constitute a Solicitation: (x) the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward Company employees, (y) responding
to unsolicited inquiries.

(d)
Modifications. If any restriction set forth with regard to Competition or
Solicitation is found by any court of competent jurisdiction, or an arbitrator,
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. If any provision of this
Section 11 shall be declared to be invalid or unenforceable, in whole or in
part, as a result of the foregoing, as a result of public policy or for any
other reason, such invalidity shall not affect the remaining provisions of this
Section which shall remain in full force and effect.



11
730211809.2

--------------------------------------------------------------------------------




(e)
Confidentiality. During and after the Employment Term, Executive shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all secret
or confidential information, knowledge or data relating to the Company and its
affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates, (i) obtained by
Executive during his employment by the Company and its affiliates and (ii) not
otherwise public knowledge or known within the applicable industry (other than
by acts by Executive in violation of this Agreement). Executive shall not,
without prior written consent of the Company, unless compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In the event Executive
is compelled by order of a court or other governmental or legal body to
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it, he shall promptly notify the
Company of any such order and he shall cooperate fully with the Company in
protecting such information to the extent possible under applicable law.

(f)
Return of Property. Upon termination of his employment with the Company and its
affiliates, or at any time as the Company may request, Executive will promptly
deliver to the Company all documents (whether prepared by the Company, an
affiliate, Executive or a third party) relating to the Company, an affiliate or
any of their businesses or property which he may possess or have under his
direction or control.

(g)
Enforcement. In the event of a breach or potential breach or threatened breach
of this Section 11, Executive acknowledges that the Company and its affiliates
will be caused irreparable injury and that money damages may not be an adequate
remedy and agree that the Company and its affiliates shall be entitled to
injunctive relief (in addition to its other remedies at law) to have the
provisions of this Section 11 enforced. It is hereby acknowledged that the
provisions of this Section 11 are for the benefit of the Company and all of the
affiliates of the Company and each such entity may enforce the provisions of
this Section 11 and only the applicable entity can waive the rights hereunder
with respect to its confidential information and employees. Furthermore, in the
event of breach of this Section 11 by Executive, the Company shall suffer
substantial damages that may be difficult to measure. Accordingly, the parties
agree that as liquidated damages, and not a penalty, in the event of breach of
the Section 11 by Executive and which is not cured pursuant to subsection (h)
below and while he is receiving amounts under Section 8(c) hereof, Executive
shall not be entitled to receive any future amounts pursuant to Section 8(c)
hereof and that this provision shall not be an exclusive remedy. In the event an
arbitrator or court concludes that Executive was not in breach, all amounts
suspended from payment shall be immediately paid (inclusive of interest at the
applicable federal interest rate for the pendency of the relevant proceedings).



12
730211809.2

--------------------------------------------------------------------------------




(h)
Notice. Prior to any enforcement action, (i) the Company shall deliver to
Executive a written notice of such purported breach of the Competition and/or
Solicitation provisions hereunder, which notice shall set forth in reasonable
detail and specificity the facts and circumstances that provide a basis for such
purported breach, at least sixty (60) days following becoming aware of its
occurrence and (ii) Executive shall have thirty (30) days from Executive’s
actual receipt of such notice to cure such grounds for the purported breach of
the Competition and/or Solicitation provisions hereunder.

12.    Executive's Representation.
Executive represents and warrants to the Company that there is no legal
impediment to his performing his obligations under this Agreement and neither
entering into this Agreement nor performing his contemplated service hereunder
will violate any agreement to which he is a party or any other legal
restriction.


13.    Indemnification. In addition to being indemnified under the Company’s
bylaws, Executive will be named as an insured on the director and officer
liability insurance policy currently maintained by the Company or as may be
maintained by the Company from time to time for senior employees and if any
other senior officer of the Company becomes party to an indemnification
agreement, Executive shall be entitled to enter into a similar agreement at his
election.
14.    Agreement Expenses. The Company will also reimburse, promptly upon
presentation of invoices, Executive’s expenses for legal or other advisors
incurred in the review, negotiation, finalization and implementation of this
Agreement and any other agreements and ancillary documentation in connection
herewith, provided that such reimbursement amount shall not exceed $35,000 in
the aggregate.
15.    Miscellaneous.
(a)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey without reference to principles of
conflict of laws. Executive irrevocably consents to the personal jurisdiction of
the state and/or federal courts with jurisdiction to hear claims arising out of
Tinton Falls, New Jersey for any and all disputes arising out of or related to
this Agreement, and the Parties agree that such courts shall be the exclusive
forum for any and all disputes arising out of or related to this Agreement.

(b)
Entire Agreement/Amendments. This Agreement and the instruments contemplated
herein contain the entire understanding of the parties with respect to the
employment of Executive by the Company and supersedes any policy of the Company
with regard to severance payments and any prior agreements between the Company
and Executive with regard to employment or severance. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein and therein. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.



13
730211809.2

--------------------------------------------------------------------------------




(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party's
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any such waiver must
be in writing and signed by Executive or an authorized officer of the Company,
as the case may be.



(d)
Assignment. This Agreement shall not be assignable by Executive. This Agreement
shall be assignable by the Company only to either an entity which is owned,
directly or indirectly, in whole or in part by the Company or by any successor
to the Company or an acquirer of all or substantially all of the assets of the
Company provided such entity or acquirer promptly assumes all of the obligations
hereunder of the Company in a writing delivered to Executive and otherwise
complies with the provisions hereof with regard to such assumption. Upon such
assignment and assumption, all references to the Company herein shall be to the
assignee entity or acquirer, as the case may be.

(e)
Successors; Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributes, and devisees legatees and
permitted assignees of the parties hereto.

(f)
Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (I) when delivered electronically or by hand,
provided there is documentation of delivery, or (ii) two business days after
being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the initial page of this Agreement, provided that all notices to the Company
shall be directed to the attention of the Board with a copy to the Vice
President, General Counsel, or to such other address as any party may have
furnished to the other in writing in accordance herewith.

(g)
Withholding Taxes. The Company may withhold from any and all amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

16.    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive's employment to the extent
necessary to the agreed preservation of such rights and obligations.
17.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
18.    Headings. The headings of the Sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


14
730211809.2

--------------------------------------------------------------------------------




19.    Section 409A. It is intended that this Agreement shall comply with
Section 409A of the Code, to the extent applicable, and this Agreement shall be
interpreted and construed on a basis consistent with such intent.
Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to Section 409A of the Code, and if such
payment or benefit is to be paid or provided on account of Executive’s
Termination Date (or other separation from service or termination of employment
(a) and if Executive is a specified employee (within the meaning of Section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (a) the first (1st) day of the seventh
(7th) month following Executive’s separation from service or (b) the date of
Executive’s death (the “Section 409A Payment Date”), such payment or benefit
shall be delayed until the Section 409A Payment Date; and (b) the determination
as to whether Executive has had a termination of employment (or separation from
service) shall be made in accordance with the provisions of Section 409A of the
Code and the guidance issued thereunder without application of any alternative
levels of reductions of bona fide services permitted thereunder. For purposes of
Section 409A of the Code, any installment payment or benefit under this
Agreement shall be treated as a separate payment. If this paragraph (g) applies
to any payment or benefit hereunder, any such payments or benefits that would
otherwise have been paid or provided to Executive between Executive’s
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date. Except as otherwise expressly provided herein,
to the extent any expense reimbursement or the provision of any in-kind benefit
under this Agreement (or otherwise referenced herein) is determined to be
subject to (and not exempt from) Section 409A, (i) the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year; (ii) in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses; and (iii) in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.


15
730211809.2

--------------------------------------------------------------------------------




20.    Parachute Payments.
Notwithstanding any contrary provision in this Agreement or any other plan or
agreement to the contrary, in the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive under any other
plan, agreement or arrangement (the “Total Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), the Total Payments
shall be reduced (but not below zero) so that the aggregate present value of
such Total Payments and benefits received by the Executive from the Company and
its affiliates shall be $1.00 less than three times the Executive’s “base
amount” (as defined in Section 280G of the Code) (the “Safe Harbor Amount”) so
that no portion of such Total Payments received by the Executive shall be
subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that such reduction will only be made if, by reason of such reduction,
Executive’s net after-tax economic benefit shall exceed the net after-tax
economic benefit to Executive if such reduction were not made. The determination
as to whether any such reduction in the amount of the Total Payments is
necessary shall be made in writing by a firm of independent public accountants
or an advisor with experience in performing calculations regarding the
applicability of Section 280G of the Code and related excise taxes (“Independent
Advisors”), whose determination shall be conclusive and binding for all purposes
upon the Company and Executive. For purposes of making any calculation required
by this Section 20, the Independent Advisors may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. Any reduction in the Total Payments pursuant to this Section (if
any) shall be made in the following manner:
(i)    First, by reducing the amounts of parachute payments that would not
constitute deferred compensation subject to Section 409A of the Code (“Section
409A”);
(ii)    Next, after the reduction to zero of the amounts described in
subparagraph (i), by reducing the cash amounts of Total Payments that constitute
deferred compensation (within the meaning of Section 409A) subject to Section
409A, with the reductions to be applied first to the Total Payments scheduled
for the latest distribution date, and then applied to distributions scheduled
for progressively earlier distribution dates; and
(iii)    Next, if after the reduction to zero of the amounts described in
subparagraphs (i) and (ii), then, by reducing the non-cash amounts of any of the
remaining scheduled Total Payments that constitute deferred compensation (within
the meaning of subject to 409A), with the reductions to be applied first to the
Total Payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates.


















16
730211809.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


For: Commvault Systems, Inc. (the "Company")




/s/ Jesper Helt          January 9, 2019
BY Jesper Helt              Date
TITLE CHRO




/s/ Sanjay Mirchandani          January 9, 2019
EXECUTIVE                               Date
Sanjay Mirchandani


17
730211809.2